Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In re Ruby Britt                                               Original Mandamus Proceeding

 No. 06-16-00074-CV                                       Opinion delivered by Justice Moseley, Chief
                                                          Justice Morriss and Justice Burgess
                                                          participating.

        As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. For the reasons described hereinabove, we
conditionally grant the writ of mandamus and direct the 62nd Judicial District Court to vacate its
order granting a new trial and to reinstate the default judgment. The writ will issue only if the trial
court fails to comply.



                                                         RENDERED NOVEMBER 29, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk